Exhibit 10.4

 

BBX CAPITAL CORPORATION

2014 STOCK INCENTIVE PLAN

﻿

1.    PURPOSES.    The purpose of this BBX Capital Corporation 2014 Stock
Incentive Plan (this “Plan”) is to attract, retain and motivate officers and
other employees of BBX Capital Corporation, a Florida corporation (the
“Company”), or its Subsidiaries or Affiliates (as hereinafter defined), as well
as directors and other individuals who perform services for the Company or its
Subsidiaries or Affiliates, to compensate them for their services, to encourage
ownership by them of stock of the Company, to align their interests with those
of shareholders in the creation of long-term value, and to promote the success
and profitability of the Company’s business.

﻿

2.    DEFINITIONS.    As used herein, the following definitions shall apply:

﻿

(a)    “Affiliate” shall mean, with respect to a specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

﻿

(b)    “Award Notice” shall mean, with respect to a particular Restricted Stock
Award, a written instrument signed by the Company and the recipient of the
Restricted Stock Award evidencing the Restricted Stock Award and establishing
the terms and conditions thereof.

﻿

(c)    “Award Recipient” shall mean the recipient of a Restricted Stock Award.

﻿

(d)    “Beneficiary” shall mean the Person designated by an Award Recipient to
receive any Shares subject to a Restricted Stock Award made to such Award
Recipient that become distributable following the Award Recipient’s death.

﻿

(e)    “Board of Directors” shall mean the Board of Directors of the Company.

﻿

(f)    “Class A Common Stock” shall mean the Class A common stock, par value
$0.01 per share, of the Company.

﻿

(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

﻿

(h)   “Committee” shall mean the Committee appointed by the Board of Directors
in accordance with paragraph (a) of Section 4 of this Plan.

 

(i)



“Company” shall mean BBX Capital Corporation, a Florida corporation, and its
successors and assigns.

﻿

(j)    “Continuous Status as an Employee” shall mean, subject to the following
sentence, the absence of any interruption or termination of service as an
Employee. Notwithstanding the foregoing, “Continuous Status as an Employee” with
respect to a particular individual shall not be considered (i) interrupted in
the case of such individual’s absence due to sick leave, military leave, or any
other leave of absence approved by the Board of Directors or the Committee or
(ii) terminated or interrupted if such individual (A) is hired or re-hired as an
Employee of the Company or any Parent, Subsidiary or Affiliate of the Company
within a period of three (3) months following the termination of his or her
employment or (B) continues to serve as a director of the Company or any Parent,
Subsidiary or Affiliate of the Company notwithstanding the termination of his or
her employment, or is appointed or re-appointed to serve as a director of the
Company or any Parent, Subsidiary or Affiliate of the Company within a period of
three (3) months following the termination of his or her employment. If an
individual remains in “Continuous Status as an Employee” solely by reason of
satisfaction of any of the events specified in clause (ii) of the preceding
sentence, any time-based vesting criteria with respect to an Option previously
granted to the individual shall be tolled for the period of time during which he
or she was not an Employee or director of the Company or any Parent, Subsidiary
or Affiliate of the Company.

﻿

(k)    “Covered Employee” shall mean, for any taxable year of the Company, a
person who is, or who the Committee determines is reasonably likely to be, a
“covered employee” (within the meaning of Section 162(m) of the Code).

1

 

--------------------------------------------------------------------------------

 

 

﻿

(l)    “Disability” shall mean permanent and total disability as defined in
Section 22(e)(3) of the Code.

﻿

(m)    “Employee” shall mean any person, including officers, employed by the
Company or any Parent, Subsidiary or Affiliate of the Company.

﻿

(n)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(o)    “Fair Market Value” shall be determined by the Committee in its
discretion; provided, however, that so long as (i) the Class A Common Stock is
listed or admitted for trading on any United States national securities
exchange, (ii) transactions in the Class A Common Stock are reported on a
consolidated transaction reporting system, or (iii) the Class A Common Stock is
quoted on any system of automated dissemination of quotations of securities
prices in common use, the fair market value per Share of the Class A Common
Stock shall be the closing price of the Class A Common Stock on such exchange or
reporting system or as quoted on such system of automated dissemination of
quotations of securities, as the case may be, on the relevant date.

 

(p)    “Incentive Stock Option” shall mean an Option intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code.

﻿

(q)    “Nonqualified Stock Option” shall mean an Option not intended to qualify
as an Incentive Stock Option, or an Option that at the time of grant, or
subsequent thereto, fails to satisfy the requirements of Section 422 of the
Code.

﻿

(r)    “Option” shall mean a stock option granted pursuant to this Plan.

 

(s)    “Optioned Stock” shall mean the Class A Common Stock subject to an
Option.

﻿

(t)    “Optionee” shall mean the recipient of an Option.

﻿

(u)    “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

﻿

(v)    “Performance-Based Restricted Stock Award” shall mean a Restricted Stock
Award to which Section 8.3 is applicable.

﻿

(w)    “Performance Goal” shall mean, with respect to any Performance-Based
Restricted Stock Award, the performance goal(s) established pursuant to Section
8.3(a), the attainment of which is a condition of the vesting and/or retention
of the Performance-Based Restricted Stock Award.

 

(x)    “Performance Measurement Period” shall mean, with respect to any
Performance Goal, the period of time over which attainment of the Performance
Goal is measured.

﻿

(y)    “Person” shall mean an individual, a corporation, a partnership, a
limited liability company, an association, a joint-stock company, a trust, an
estate, an unincorporated organization and any other business organization or
institution.

 

(z)    “Restricted Stock Award” shall mean an award of restricted Shares
pursuant to Section 8.

﻿

(aa)   “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule.

﻿

(bb)    “Service” shall mean, unless the Committee provides otherwise in an
Award Notice: (a) service in any capacity as a common-law employee, director,
advisor or consultant to the Company or a Parent, Subsidiary or Affiliate of the
Company; (b) service in any capacity as a common-law employee, director, advisor
or consultant (including periods of contractual availability to perform services
under a retainer arrangement) to an entity that was formerly a Parent,
Subsidiary or Affiliate of the Company, to the extent that such service is an
uninterrupted



2

 

--------------------------------------------------------------------------------

 

 

continuation of services being provided immediately prior to the date on which
such entity ceased to be a Parent, Subsidiary or Affiliate of the Company; and
(c) performance of the terms of any contractual non-compete agreement for the
benefit of the Company or a Parent, Subsidiary or Affiliate of the Company.
Notwithstanding the foregoing, an individual’s “Service” shall not be considered
terminated if, within three (3) following the termination of his or service in
any capacity described in the preceding sentence or performance of a contractual
non-compete agreement described in the preceding sentence, such individual is
hired or re-hired as an Employee of the Company or any Parent,

Subsidiary or Affiliate of the Company or is appointed or re-appointed to serve
as a director of the Company or any Parent, Subsidiary or Affiliate of the
Company. If an individual’s “Service” is deemed to continue solely by reason of
satisfaction of any of the events specified in the preceding sentence, any
time-based vesting criteria with respect to a Restricted Stock Award previously
granted to the individual shall be tolled for the period of time during which he
or she did not satisfy the “Service” requirements set forth in the first
sentence of this paragraph.

 

(cc)   “Share” shall mean a share of the Class A Common Stock, as adjusted in
accordance with Section 9.

﻿

(dd)   “Stock Option Agreement” shall mean the written Option agreements
described in Section 14.

﻿

(ee)   “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

﻿

(ff)    “Transferee” shall have the meaning set forth in Section 7.4.

﻿

3.    STOCK.    Subject to the provisions of Section 9, the maximum aggregate
number of Shares which may be issued for Restricted Stock Awards and upon the
exercise of Options under this Plan is One Million (1,000,000) Shares. If an
Option or Restricted Stock Award should expire or become unexercisable for any
reason without having been exercised or vested in full, the unpurchased Shares
which were subject thereto shall, unless this Plan shall have been terminated,
become available for further grant under this Plan.

﻿

The number of Shares authorized for grant under this Plan as Incentive Stock
Options shall be no more than the total number of Shares authorized for grant
under this Plan, as set forth in the preceding paragraph. Notwithstanding any
provision in this Plan to the contrary, and subject to Section 9, the maximum
aggregate number of Shares with respect to one or more Options or Restricted
Stock Awards that may be granted to any one person during any calendar year
shall be Three Hundred Thousand (300,000) Shares. If an Option or Restricted
Stock Award should expire, become unexercisable for any reason without having
been exercised in full, or be cancelled for any reason during the calendar year
in which it was granted, the number of Shares covered by such Option or
Restricted Stock Award shall nevertheless be treated as Options or Restricted
Stock Awards, as the case may be, granted for purposes of the limitation in the
preceding sentence.

﻿

4.    ADMINISTRATION.

﻿

(a)    Procedure.    This Plan shall be administered by a Committee appointed by
the Board of Directors, which initially shall be the Compensation Committee of
the Board of Directors. The Committee shall consist of not less than two (2)
members of the Board of Directors. Once appointed, the Committee shall continue
to serve until otherwise directed by the Board of Directors. From time to time,
the Board of Directors, at its discretion, may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause), and appoint new members in substitution therefor, and fill
vacancies however caused; provided, however, that at no time shall the Committee
consist of less than two (2) members of the Board of Directors. If the Committee
does not exist, or for any other reason determined by the Board of Directors and
permitted pursuant to the terms hereof, the Board of Directors may take any
action and exercise any power, privilege or discretion under this Plan that
would otherwise be the responsibility of the Committee.

﻿

(b)    Powers of the Committee.    Subject to the provisions of this Plan, the
Committee shall have the authority, in its discretion: (i) to grant Incentive
Stock Options, in accordance with Section 422 of the Code, to grant Nonqualified
Stock Options, or to grant Restricted Stock Awards; (ii) if applicable, to
determine, upon review of relevant information, the Fair Market Value of the
Class A Common Stock; (iii) to determine the persons to whom,



3

 

--------------------------------------------------------------------------------

 

 

and the time or times at which, Options and Restricted Stock Awards shall be
granted; (iv) to determine the terms and provisions of each Option or Restricted
Stock Award granted (which need not be identical), including, without
limitation, the number of Shares represented by each Restricted Stock Award, the
number of shares underlying each Option, the exercise price per share of each
Option, the consideration, if any, for each Restricted Stock Award and the
vesting schedule of each Option and Restricted Stock Award; (v) to interpret
this Plan; (vi) to amend this Plan, if amendment by the Committee is permitted
pursuant to the terms hereof; (vii) to modify or amend each Option or Restricted

Stock Award, including to accelerate or defer the exercise or vesting date of
any Option or the vesting date of any Restricted Stock Award (in each case with
the consent of the holder thereof to the extent required); (viii) to authorize
any person to execute on behalf of the Company any instrument required to
effectuate the grant of an Option or Restricted Stock Award previously granted
by the Committee; (ix) to re-price previously granted Options and/or substitute
new Options or Restricted Stock Awards for previously granted Options or
Restricted Stock Awards, as the case may be, which previously granted Options or
Restricted Stock Awards contain less favorable terms, including, in the case of
Options, higher exercise prices; and (x) to make all other determinations deemed
necessary or advisable for the administration of this Plan.

﻿

(c)    Effect of the Committee’s Decision.    All decisions, determinations and
interpretations of the Committee shall be final and binding on all Optionees,
Award Recipients or Transferees, if applicable.

﻿

5.    ELIGIBILITY.    Incentive Stock Options may be granted only to employees,
including officers, of the Company or any Parent or Subsidiary of the Company.
Nonqualified Stock Options and Restricted Stock Awards may be granted to
Employees as well as directors of, and independent contractors and agents who
are natural persons and perform services for, the Company or any Parent,
Subsidiary or Affiliate of the Company (provided that Options and Restricted
Stock Awards may not be granted under this Plan to an independent contractor or
agent to the Company or a Parent, Subsidiary or Affiliate of the Company for
services in connection with the offer or sale of securities in a capital-raising
transaction or services that directly or indirectly promote or maintain a market
for the Company’s securities). Any individual who has been granted an Option or
Restricted Stock Award may, if he or she is otherwise eligible, be granted
additional Options and/or Restricted Stock Awards.

﻿

Except as otherwise provided under the Code, to the extent that the aggregate
Fair Market Value of Shares for which Incentive Stock Options (under all stock
option plans of the Company and of any Parent or Subsidiary of the Company) are
exercisable for the first time by an Employee during any calendar year exceeds
$100,000, such excess Options shall be treated as Nonqualified Stock Options.
For purposes of this limitation, (a) the Fair Market Value of Shares is
determined as of the time the Option is granted and (b) the limitation is
applied by taking into account Options in the order in which they were granted.

﻿

This Plan shall not constitute a contract of employment nor shall this Plan
confer upon any Optionee or Award Recipient any right with respect to
continuation of employment or continuation of providing services to the Company,
nor shall it interfere in any way with his or her right or the Company’s or any
Parent, Subsidiary or Affiliate of the Company’s right to terminate his or her
employment or provision of services at any time.

﻿

6.    TERM OF PLAN.    This Plan shall continue in effect ten (10) years from
the date of its adoption by the Company’s shareholders as provided in Section
15, unless sooner terminated under Section 11.

﻿

7.    STOCK OPTIONS.

﻿

7.1   Term of Option.    The term of each Option shall be ten (10) years from
the date of grant thereof or such shorter term as may be provided in the Stock
Option Agreement. However, in the case of an Incentive Stock Option granted to
an Employee who, immediately before the Incentive Stock Option is granted, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary of the Company, the
term of the Incentive Stock Option shall be five (5) years from the date of
grant thereof or such shorter time as may be provided in such Optionee’s Stock
Option Agreement.

﻿





4

 

--------------------------------------------------------------------------------

 

 

7.2    Exercise Price and Consideration.

 

(a)    Price.    The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as determined by the
Committee, but shall be subject to the following:

 

(i)   In the case of an Incentive Stock Option which is:

 

(A)    granted to an Employee who, immediately before the grant of such
Incentive Stock Option, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary of the Company, the per Share exercise price shall be no less than
one hundred and ten percent (110%) of the Fair Market Value per Share on the
date of grant; or

﻿

(B)    granted to an Employee not within (A), the per Share exercise price shall
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

﻿

(ii)   In the case of a Nonqualified Stock Option, the per Share exercise price
shall be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

﻿

(b)    Certain Corporate Transactions.    In the event an Option is substituted
for a stock option issued by another Person in connection with a corporate
transaction, such as a merger, consolidation, acquisition of property or stock,
separation (including a spin-off or other distribution of stock or property),
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or partial or complete liquidation
involving the Company and such other Person, the exercise price per Share of
such substituted Option shall (subject to the provisions of Section 424(a) of
the Code in the case of a stock option that was intended to qualify as an
“incentive stock option”) be in such amount so as to preserve, on a per Share
basis with respect to such substituted option, the same ratio of Fair Market
Value per Share to exercise price per Share which existed immediately prior to
such corporate transaction.

﻿

(c)    Payment.    The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Committee and may consist entirely of cash, check, promissory note, or other
shares of the Company’s capital stock having a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised, or any combination of such methods of payment, or
such other consideration and method of payment for the issuance of Shares to the
extent permitted under the law of the Company’s jurisdiction of incorporation.
The Committee may also establish coordinated procedures with one or more
brokerage firms for the “cashless exercise” of Options, whereby Shares issued
upon exercise of an Option are delivered against payment by the brokerage firm
on the Optionee’s behalf. When payment of the exercise price for the Shares to
be issued upon exercise of an Option consists of shares of the Company’s capital
stock, such shares will not be accepted as payment unless the Optionee or
Transferee, if applicable, has held such shares for the requisite period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes.

﻿

7.3    Exercise Of Option.

 

(a)    Procedure for Exercise; Rights as a Shareholder.    Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Committee, including performance criteria with respect to the
Optionee, performance criteria with respect to the Company or any Parent or
Subsidiary of the Company, or in the case of Nonqualified Stock Options,
performance criteria with respect to any Affiliate of the Company, and as shall
be permissible under the terms of this Plan. An Option may not be exercised for
a fraction of a Share. An Option shall be deemed to be exercised when written
notice of such exercise has been given to the Company in accordance with the
terms of the Option by the person entitled to exercise the Option and full
payment for the Shares with respect to which the Option is exercised has been
received by the Company. Full payment may, as authorized by the Committee,
consist of any consideration and method of payment allowable under Section
7.2(c).

﻿

(b)    Termination of Status as an Employee.    If any individual ceases to be
in Continuous Status as an Employee, such individual or his or her Transferee
may, but only within three (3) months (or, provided that the applicable Option
is not an Incentive Stock Option, such longer period of time as may be
determined by the



5

 

--------------------------------------------------------------------------------

 

 

Committee) after the date the individual ceases to be in Continuous Status as an
Employee, exercise an Option previously granted and then-outstanding to the
extent that the individual or his or her Transferee was entitled to exercise the
Option as of the date of such termination of Continuous Status as an Employee
and the Option did not otherwise expire prior to the exercise date. To the
extent that the individual or his or her Transferee was not entitled to exercise
the Option at the date of termination of Continuous Status as an Employee, or if
the individual or any Transferee does not exercise such Option within the time
specified herein, the Option shall terminate and no longer be exercisable.
Notwithstanding the foregoing provisions of this Section 7.3(b), (i) if any
individual ceases to serve as an Employee as a result of a termination for cause
(as determined by the Committee), any Option held by such individual or his or
her Transferee shall terminate immediately and automatically on the date of
termination as an Employee unless otherwise determined by the Committee, and
(ii) if an individual ceases to be in Continuous Status as an Employee solely
due to a reorganization, merger, consolidation, spin-off, combination, or other
similar corporate transaction or event, the Committee may, in its discretion,
suspend the operation of this Section 7.3(b); provided that, in the case of this
clause (ii) or if an Employee of the Company or any Parent or Subsidiary of the
Company is re-assigned to an Affiliate of the Company, the individual shall
execute an agreement, in form and substance satisfactory to the Committee,
waiving such individual’s right to have his or her Options treated as Incentive
Stock Options from and after a date determined by the Committee, which shall be
no later than three (3) months after the cessation or re-assignment date, as the
case may be, and such individual’s Options shall thereafter be treated as
Nonqualified Stock Options for all purposes.

﻿

(c)    Disability of Optionee.    Notwithstanding the provisions of Section
7.3(b) above, in the event an Employee is unable to continue his employment as a
result of his or her Disability, such individual or his or her Transferee may,
but only within three (3) months or such other period of time as is determined
by the Committee not exceeding twelve (12) months (or, provided that the
applicable Option is not an Incentive Stock Option, such longer period of time
as may be determined by the Committee) from the date of cessation of employment
for Disability, exercise an Option previously granted and then-outstanding to
the extent the individual or his or her Transferee was entitled to exercise the
Option at the date of such cessation of employment for Disability and the Option
did not otherwise expire prior to the exercise date.. To the extent that the
individual or his or her Transferee was not entitled to exercise the Option at
the date of cessation of employment for Disability, or if the individual or his
or her Transferee does not exercise such Option within the time specified
herein, the Option shall terminate and no longer be exercisable.

﻿

(d)    Death of Optionee.    In the event of the death of an Optionee:

 

(i)    who is at the time of his or her death an Employee and who shall have
been in Continuous Status as an Employee since the date of grant of the Option,
the Option may be exercised at any time within twelve (12) months (or, provided
that the applicable Option is not an Incentive Stock Option, such longer period
of time as may be determined by the Committee) following the date of death or
the earlier expiration of the Option in accordance with its terms, in each case
by the Optionee’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance, or by any Transferee, as the case may be, but
only to the extent of the right to exercise in effect as of the date of death or
that would have accrued had the Optionee continued living one (1) month after
the date of death; or

﻿

(ii)    within thirty (30) days or such other period of time as is determined by
the Committee not exceeding three (3) months (or, provided that the applicable
Option is not an Incentive Stock Option, such longer period of time as may be
determined by the Committee) after the termination of the Optionee’s Continuous
Status as an Employee (other than due to a termination for cause, in which case
clause (i) of Section 7.3(b) shall govern), the Option may be exercised, at any
time within three (3) months following the date of death or the earlier
expiration of the Option in accordance with its terms, in each case by the
Optionee’s estate, by a person who acquired the right to exercise the Option by
bequest or inheritance, or by any Transferee, as the case may be, but only to
the extent of the right to exercise that had accrued at the date of termination
the Optionee’s Continuous Status as an Employee.

﻿

7.4    Transferability of Options.    During an Optionee’s lifetime, an Option
may be exercisable only by the Optionee and an Option granted under this Plan
and the rights and privileges conferred thereby shall not be subject to
execution, attachment or similar process and may not be sold, pledged, assigned,
hypothecated, transferred or otherwise disposed of in any manner (whether by
operation of law or otherwise) other than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, to the extent permitted by
applicable law and Rule 16b-3,



6

 

--------------------------------------------------------------------------------

 

 

the Committee may determine that an Option may be transferred by an Optionee to
any of the following: (i) a family member of the Optionee; (ii) a trust
established primarily for the benefit of the Optionee and/or a family member of
said Optionee in which the Optionee and/or one or more of his family members
collectively have a more than fifty percent (50%) beneficial interest; (iii) a
foundation in which such persons collectively control the management of assets;
(iv) any other legal entity in which such persons collectively own more than
fifty percent (50%) of the voting interests; or (v) any charitable organization
exempt from income tax under Section 501(c)(3) of the Code (collectively, a
“Transferee”); provided, however, that in no event shall an Incentive Stock
Option be transferable if such transferability would violate the applicable
requirements under Section 422 of the Code. Any other attempt to sell, pledge,
assign, hypothecate, transfer or otherwise dispose of any Option under this Plan
or of any right or privilege conferred thereby, contrary to the provisions of
this Plan, or the sale or levy or any attachment or similar process upon the
rights and privileges conferred hereby, shall be null and void.

﻿

8.    RESTRICTED STOCK AWARDS.

﻿

8.1    In General.

﻿

(a)    Each Restricted Stock Award shall be evidenced by an Award Notice issued
by the Committee to the Award Recipient containing such terms and conditions not
inconsistent with this Plan as the Committee may, in its discretion, prescribe,
including, without limitation, any of the following terms or conditions:

﻿

(i)



the number of Shares covered by the Restricted Stock Award;

﻿

(ii)   the amount (if any) which the Award Recipient shall be required to pay to
the Company in consideration for the issuance of such Shares (which shall in no
event be less than the minimum amount required for such Shares to be validly
issued, fully paid and nonassessable under applicable law);

﻿

(iii)   whether the Restricted Stock Award is a Performance-Based Award and, if
it is, the applicable Performance Goal or Performance Goals;

﻿

(iv)   the date of grant of the Restricted Stock Award; and

﻿

(v)    the vesting date for the Restricted Stock Award.

﻿

(b)   All Restricted Stock Awards shall be in the form of issued and outstanding
Shares that, in the discretion of the Committee, shall be either:

﻿

(i)    registered in the name of the Committee for the benefit of the Award
Recipient and held by the Committee pending the vesting or forfeiture of the
Restricted Stock Award;

﻿

(ii)   registered in the name of the Award Recipient and held by the Committee,
together with a stock power executed by the Award Recipient in favor of the
Committee, pending the vesting or forfeiture of the Restricted Stock Award; or

﻿

(iii)   registered in the name of and delivered to the Award Recipient.

﻿

In any event, the certificates evidencing the Shares shall at all times prior to
the applicable vesting date bear the following legend:

﻿

The Class A Common Stock evidenced hereby is subject to the terms of a
Restricted Stock Award agreement between BBX Capital Corporation and [Name of
Award Recipient] dated [Date] made pursuant to the terms of the BBX Capital
Corporation 2014 Stock Incentive Plan, copies of which are on file at the
executive offices of BBX Capital Corporation, and may not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of
such Plan and Agreement.

and/or such other restrictive legend as the Committee, in its discretion, may
specify.





7

 

--------------------------------------------------------------------------------

 

 

(c)    Except as otherwise provided by the Committee, a Restricted Stock Award
shall not be transferable by the Award Recipient other than by will or by the
laws of descent and distribution, and the Shares granted pursuant to such
Restricted Stock Award shall be distributable, during the lifetime of the Award
Recipient, only to the Award Recipient.

8.2    Vesting Date.

﻿

(a)    The vesting date for each Restricted Stock Award shall be determined by
the Committee and specified in the Award Notice and, if no date is specified in
the Award Notice, shall be the first anniversary of the date on which the
Restricted Stock Award is granted. Unless otherwise determined by the Committee
and specified in the Award Notice:

﻿

(i)    if the Service of an Award Recipient is terminated prior to the vesting
date of a Restricted Stock Award for any reason other than death or Disability,
any unvested Shares shall be forfeited without consideration (other than a
refund to the Award Recipient of an amount equal to the lesser of (A) the cash
amount, if any, actually paid by the Award Recipient to the Company for the
Shares being forfeited and (B) the Fair Market Value of such Shares on the date
of forfeiture);

﻿

(ii)    if the Service of an Award Recipient is terminated prior to the vesting
date of a Restricted Stock Award on account of death or Disability, any unvested
Shares with a vesting date that is during the period of six (6) months beginning
on the date of termination of Service shall become vested on the date of
termination of Service and any remaining unvested Shares shall be forfeited
without consideration (other than a refund to the Award Recipient of an amount
equal to the lesser of (A) the cash amount, if any, actually paid by the Award
Recipient to the Company for the Shares being forfeited and (B) the Fair Market
Value of such Shares on the date of forfeiture).

﻿

8.3    Performance-Based Restricted Stock Awards.

﻿

(a)    If the Committee determines that a Restricted Stock Award shall be a
Performance-Based Restricted Stock Award, at the time of grant of the award, the
Committee shall establish one or more Performance Goals, the attainment of which
shall be a condition to the vesting and/or retention of the related Shares. The
Performance Goals shall be selected from among the following:

﻿

(i)



earnings per share;

(ii)



total or net revenue;

(iii)



revenue growth;

(iv)



operating income;

(v)



net operating income after tax;

(vi)



pre-tax or after-tax income;

(vii)



cash flow;

(viii)



cash flow per share;

(ix)



net income;

(x)



EBIT;

(xi)



EBITDA;

(xii)



adjusted EBITDA;

(xiii)



profit growth;

(xiv)



return on equity;

(xv)



return on assets;

(xvi)



return on capital employed;

(xvii)



economic value added (or an equivalent metric);

(xviii)



core earnings;

(xix)



share price performance or other measures of equity valuation;

(xx)



other earnings criteria or profit-related return ratios;

(xxi)



total shareholder return;

(xxii)



market share;

(xxiii)



expense levels;

(xxiv)



working capital levels;



8

 

--------------------------------------------------------------------------------

 

 

(xxv)



strategic business objectives, consisting of one or more objectives based on
meeting specified cost, profit, operating profit, sales, revenue, cash or cash
generation targets or measures, or goals, including those relating to business
expansion, business development, acquisitions or divestitures;

(xxvi)



except in the case of a Covered Employee, any other performance criteria
established by the Committee; or

(xxvii)



any combination of (i) through (xxvi) above.

﻿

Performance Goals may be established on the basis of reported earnings or cash
earnings, and consolidated results or the results of a business segment or
individual business unit and may, in the discretion of the Committee, include or
exclude certain items, including the operations or results of a business segment
or individual business unit and/or the results of discontinued operations. Each
Performance Goal may be expressed on an absolute and/or relative basis, may be
based on or otherwise employ comparisons based on internal targets, the past
performance of the Company (or individual business segments or units) and/or the
past or current performance of other companies. Performance Goals need not be
based upon an increase or positive result under a particular business criterion
and could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria).

﻿

(b)    At the time it grants a Performance-Based Restricted Stock Award, the
Committee shall establish a Performance Measurement Period for each Performance
Goal. The Performance Measurement Period shall be the period over which the
Performance Goal is measured and its attainment is determined. If the Committee
establishes a Performance Goal but fails to specify a Performance Measurement
Period, the Performance Measurement Period shall be:

﻿

(i)    if the Performance-Based Restricted Stock Award is granted during the
first three months of the Company’s fiscal year, the fiscal year of the Company
in which the Performance-Based Restricted Stock Award is granted; and

﻿

(ii)    in all other cases, the period of four (4) consecutive fiscal quarters
of the Company that begins with the fiscal quarter in which the
Performance-Based Restricted Stock Award is granted.

﻿

(c)    Within a reasonable period of time as shall be determined by the
Committee following the end of each Performance Measurement Period, the
Committee shall determine, on the basis of such evidence as it deems
appropriate, whether the Performance Goals for such Performance Measurement
Period have been attained and, if they have been obtained, shall certify such
fact in writing.

﻿

(d)    If the Performance Goals for a Performance-Based Restricted Stock Award
have been determined and certified by the Committee to have been attained:

﻿

(i)    if the relevant vesting date has occurred, the Committee shall cause the
ownership of the Shares subject to such Restricted Stock Award, together with
all dividends and other distributions with respect thereto that have been
accumulated, to be transferred on the stock transfer records of the Company,
free of any restrictive legend other than as may be required by applicable law,
to the Award Recipient; and

﻿

(ii)    in all other cases, the Shares shall continue in their current status
pending the occurrence of the relevant vesting date or forfeiture of the Shares.

﻿

If any one or more of the relevant Performance Goals have been determined by the
Committee to not have been attained, all of the Shares subject to such
Restricted Stock Award shall be forfeited without consideration (other than a
refund to the Award Recipient of an amount equal to the lesser of (A) the cash
amount, if any, actually paid by the Award Recipient to the Company for the
Shares being forfeited and (B) the Fair Market Value of such Shares on the date
of forfeiture).

(e)    If the Performance Goals for any Performance Measurement Period shall
have been affected by special factors (including material changes in accounting
policies or practices, material acquisitions or dispositions of property, or
other unusual items) that in the Committee’s judgment should or should not be
taken into account, in whole or in part, in the equitable administration of this
Plan, the Committee may, for any purpose of this Plan, adjust



9

 

--------------------------------------------------------------------------------

 

 

such Performance Goals and make payments accordingly under this Plan; provided,
however, that any adjustments made in accordance with or for the purposes of
this section 8.3(e) shall be disregarded for purposes of calculating the
Performance Goals for a Performance-Based Restricted Stock Award to a Covered
Employee if and to the extent that such adjustments would have the effect of
increasing the amount of a Restricted Stock Award to such Covered Employee.

 

8.4    Dividend Rights.    Unless the Committee determines otherwise with
respect to any Restricted Stock Award and specifies such determination in the
relevant Award Notice, any dividends or distributions declared and paid with
respect to Shares subject to the Restricted Stock Award, whether or not in cash,
shall be held and accumulated for distribution at the same time and subject to
the same terms and conditions as the underlying Shares.

﻿

8.5    Voting Rights.    Unless the Committee determines otherwise with respect
to any Restricted Stock Award and specifies such determination in the relevant
Award Notice, the Award Recipient shall have the right to direct the voting of
the Shares subject to the Restricted Stock Award.

﻿

8.6    Tender and Other Offers.    Each Award Recipient shall have the right to
respond, or to direct the response, with respect to the Shares related to his or
her Restricted Stock Award, to any tender offer, exchange offer, rights offer or
other offer made to the holders of Shares. To the extent applicable, such a
direction for any such Shares shall be given by completing and filing, with the
inspector of elections, the trustee or such other person who shall be
independent of the Company as the Committee shall designate in the direction, a
written direction in the form and manner prescribed by the Committee. If no such
direction is given, then the Shares shall not be tendered or the Award Recipient
shall be deemed to not have participated in such exchange, rights or other
offer, as the case may be.

 

8.7    Designation of Beneficiary.    An Award Recipient may designate a
Beneficiary to receive any unvested Shares that become available for
distribution on the date of his or her death. Such designation (and any change
or revocation of such designation) shall be made in writing in the form and
manner prescribed by the Committee. In the event that the Beneficiary designated
by an Award Recipient dies prior to the Award Recipient, or in the event that no
Beneficiary has been designated, any vested Shares that become available for
distribution on the Award Recipient’s death shall be paid to the executor or
administrator of the Award Recipient’s estate, or if no such executor or
administrator is appointed within such time as the Committee, in its sole
discretion, shall deem reasonable, to the spouse or the descendants or blood
relatives of such deceased person as the Committee may select.

﻿

8.8    Taxes.    The Company or the Committee shall have the right to require
any person entitled to receive Shares pursuant to a Restricted Stock Award to
pay the amount of any tax which is required to be withheld with respect to such
Shares, or, in lieu thereof, to retain, or to sell without notice, or the person
receiving the Shares pursuant to the Restricted Stock Award may otherwise
satisfy the tax withholding requirement by surrendering, a sufficient number of
shares of the Company’s capital stock to cover the amount required to be
withheld.

 

9.    ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR MERGER.    Subject to any
required action by the shareholders of the Company, in the event any
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or exchange of Class A Common
Stock or other securities, stock dividend or other special and nonrecurring
dividend or distribution (whether in the form of cash, securities or other
property), liquidation, dissolution, or other similar corporate transaction or
event, affects the Class A Common Stock such that an adjustment is appropriate
in the Committee’s discretion in order to prevent dilution or enlargement of the
rights of Optionees and Award Recipients under this Plan, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and kind of shares of Class A Common Stock or other securities deemed to
be available thereafter for grants of Options and Restricted Stock Awards under
this Plan in the aggregate to all eligible individuals and individually to any
one eligible individual, (ii) the number and kind of shares of Class A Common
Stock or other securities that may be delivered or deliverable in respect of
outstanding Options or Restricted Stock Awards, and (iii) the exercise price of
Options. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Options and Restricted
Stock Awards (including, without limitation, cancellation of Options or
Restricted Stock Awards in exchange for the in-the-money value, if any, of the
vested portion thereof, or substitution of Options or Restricted Stock Awards
using stock of a successor or other Person) in recognition of unusual or
nonrecurring events (including, without



10

 

--------------------------------------------------------------------------------

 

 

limitation, events described in the preceding sentence) affecting the Company or
any Parent, Subsidiary or Affiliate of the Company, or the financial statements
of the Company or any Parent, Subsidiary or Affiliate of the Company, or in
response to changes in applicable laws, regulations, or account principles;
provided, however, that any such adjustment to an Option or Performance-Based
Restricted Stock Award granted to a Covered Employee with respect to the Company
or its Parent, Subsidiaries or Affiliates shall conform to the requirements of
section 162(m) of the Code and the regulations thereunder then in effect. In
addition, each such adjustment with respect to an Incentive Stock Option shall
comply with the rules of Section 424(a) of the Code (or any successor
provision), and in no event shall any adjustment be made which would cause any
Incentive Stock Option granted hereunder to fail to constitute an “incentive
stock option” as defined in Section 422 of the Code. The Committee’s
determination shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares of Class A Common Stock subject to an Option or Restricted Stock
Award.

In the event of the proposed dissolution or liquidation of the Company, or in
the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another Person, the Committee
or the Board of Directors may determine, in its discretion, that (i) if any such
transaction is effected in a manner that causes holders of Class A Common Stock
to be entitled to receive stock or other securities in exchange for such shares,
then, as a condition of such transaction, lawful and adequate provision shall be
made whereby the provisions of this Plan and the Options granted hereunder shall
thereafter be applicable, as nearly equivalent as may be practicable, in
relation to any shares of stock or securities thereafter deliverable upon the
exercise of any Option or (ii) the Option will terminate immediately prior to
the consummation of such proposed transaction. The Committee or the Board of
Directors may, in the exercise of its discretion in such instances, declare that
any Option shall terminate as of a date fixed by the Committee or the Board of
Directors and give each Optionee or Transferee, if applicable, the right to
exercise his Option as to all or any part of the Optioned Stock, including
Shares as to which the Option would not otherwise be exercisable; provided,
however, that the Committee may, at any time prior to the consummation of such
merger, consolidation or other business reorganization, direct that all, but not
less than all, outstanding Options be cancelled as of the effective date of such
merger, consolidation or other business reorganization in exchange for a cash
payment per optioned Share equal to the excess (if any) of the value exchanged
for an outstanding Share in such merger, consolidation or other business
reorganization over the exercise price of the Option being cancelled.

﻿

Unless otherwise determined by the Committee or the Board of Directors, in the
event of any merger, consolidation, or other business reorganization in which
the Company is not the surviving entity, any Restricted Stock Award with respect
to which Shares had been awarded to an Award Recipient shall be adjusted by
allocating to the Award Recipient the amount of money, stock, securities or
other property to be received by the other shareholders of record, and such
money, stock, securities or other property shall be subject to the same terms
and conditions of the Restricted Stock Award that applied to the Shares for
which it has been exchanged.

﻿

Without limiting the generality of the foregoing, the existence of outstanding
Options or Restricted Stock Awards granted under this Plan shall not affect in
any manner the right or power of the Company to make, authorize or consummate
(i) any or all adjustments, recapitalizations, reorganizations or other changes
in the Company’s capital structure or its business; (ii) any merger or
consolidation of the Company; (iii) any issuance by the Company of debt
securities or preferred stock that would rank senior to the Shares subject to
outstanding Options or Restricted Stock Awards; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the assets or business of the Company; or (vi) any other corporate act
or proceeding, whether of a similar character or otherwise.

﻿

10.    Compliance with Code Section 162(m).    It is the intent of the Company
that Options granted to Covered Employees and Performance-Based Restricted Stock
Awards to Covered

Employees shall constitute qualified “performance-based compensation” within the
meaning of Section 162(m) of the Code and the regulations thereunder, unless
otherwise determined by the Committee at the time of grant of the Option or
Restricted Stock Award. Accordingly, the applicable terms hereof, including the
definition of “Covered Employee” and the provisions of Section 8.3, shall be
interpreted in a manner consistent with Section 162(m) of the Code and the
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given person will be a Covered
Employee with respect to a fiscal year that has not yet been



11

 

--------------------------------------------------------------------------------

 

 

completed, the term Covered Employee as used herein shall mean only a person
designated by the Committee as likely to be a Covered Employee with respect to a
specified fiscal year. If any provision of this Plan or any Option Agreement or
Award Notice relating to a Performance-Based Restricted Stock Award that is
designated as intended to comply with Section 162(m) of the Code does not comply
or is inconsistent with the requirements of Section 162(m) of the Code or the
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

﻿

11.    AMENDMENT AND TERMINATION OF THIS PLAN.    The Board of Directors or the
Committee may at any time and from time to time terminate, modify, suspend or
amend this Plan, in whole or in part, provided, however, that no such
termination, modification, suspension or amendment shall be effective without
shareholder approval if such approval is required to comply with any applicable
law or stock exchange rule. No termination, modification, suspension or
amendment of this Plan shall, without the consent of an Optionee or Award
Recipient, adversely affect his or her rights under any Option or Restricted
Stock Award previously granted to the Optionee or Award Recipient, as the case
may be. Notwithstanding any provision herein to the contrary, the Board of
Directors or the Committee shall have broad authority to amend this Plan to take
into account changes in applicable tax laws, securities laws, accounting rules
and other applicable state and federal laws.

﻿

12.    CONDITIONS UPON ISSUANCE OF SHARES.    Shares shall not be issued
pursuant to the exercise of an Option or delivered with respect to a Restricted
Stock Award unless the exercise of such Option and the issuance and delivery of
such Shares pursuant thereto or the grant of a Restricted Stock Award and the
delivery of Shares with respect thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder, and
the requirements of any stock exchange upon which the Shares may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

 

As a condition to the exercise of an Option, grant of a Restricted Stock Award
or delivery of Shares with respect to an Option or Restricted Stock Award, the
Company may require the Person exercising such Option or acquiring such Shares
or Restricted Stock Award to represent and warrant at the time of any such
exercise, grant or acquisition that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by applicable law. The Company shall not be required to deliver any Shares under
this Plan prior to (i) the admission of such Shares to listing on any stock
exchange on which Shares may then be listed, or (ii) the completion of such
registration or other qualification under any state or federal law, rule or
regulation as the Committee shall determine to be necessary or advisable.

﻿

13.    RESERVATION OF SHARES.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of shares of Class A Common
Stock as shall be sufficient to satisfy the requirements of this Plan. Inability
of the Company to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.

﻿

14.    STOCK OPTION AGREEMENT; AWARD NOTICE.    Options shall be evidenced by
written Stock Option Agreements and Restricted Stock Awards shall be evidenced
by written Award Notices, each in such form as the Committee shall approve.

﻿

The date of grant of an Option or Restricted Stock Award shall, for all
purposes, be the date on which the Committee makes the determination to grant
such Option or Restricted Stock Award or such later date as the Committee may
specify. Notice of the determination shall be given to each Optionee or Award
Recipient within a reasonable time after the date of grant.

15.    SHAREHOLDER APPROVAL.    This Plan shall be subject to, and become
effective upon, the approval by the shareholders of the Company holding shares
of the Company’s common stock representing a majority of the votes entitled to
be cast on this Plan. No Performance-Based Restricted Stock Awards shall be
granted after the fifth (5th) anniversary of the effective date of this Plan
unless, prior to such date, the listing of permissible Performance



12

 

--------------------------------------------------------------------------------

 

 

Goals set forth in Section 8.3 shall have been re-approved by the shareholders
of the Company in the manner required by Section 162(m) of the Code and the
regulations thereunder.

﻿

16.    OTHER PROVISIONS.    The Stock Option Agreements and Award Notices
authorized under this Plan may contain such other provisions, including, without
limitation, restrictions upon the exercise of the Option or vesting of the
Restricted Stock Award, as the Board of Directors or the Committee shall deem
advisable; provided such provisions may not be inconsistent with the terms
hereof. Any Stock Option Agreement with respect to an Incentive Stock Option
shall contain such limitations and restrictions upon the exercise of the
Incentive Stock Option as shall be necessary in order to cause such Option to
constitute an “incentive stock option” as defined in Section 422 of the Code.

﻿

17.    INDEMNIFICATION OF COMMITTEE MEMBERS.    In addition to such other rights
of indemnification they may have as directors, the members of the Committee
shall be indemnified by the Company against the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal thereon, to
which they or any of them may be a party by reason of any action taken or any
failure to act under or in connection with this Plan or any Option or Restricted
Stock Award granted hereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such
Committee member is liable for gross negligence or misconduct in the performance
of his or her duties; provided that within sixty (60) days after institution of
any such action, suit or proceeding a Committee member shall in writing offer
the Company the opportunity, at the Company’s own expense, to handle and defend
the same.

﻿

18.    NO OBLIGATION TO EXERCISE OPTION.    The granting of an Option shall
impose no obligation upon the Optionee to exercise such Option.

﻿

19.    WITHHOLDINGS; TAX MATTERS.

﻿

19.1   The Company shall have the right to deduct from all amounts paid by the
Company in cash with respect to an Option under this Plan any taxes required by
law to be withheld with respect to such Option. Where any Person is entitled to
receive Shares pursuant to the exercise of an Option, the Company shall have the
right to require such Person to pay to the Company the amount of any tax which
the Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the minimum amount required to be withheld. To the extent determined by
the Committee and specified in the Stock Option Agreement, an Optionee shall
have the right to direct the Company to satisfy the minimum required federal,
state and local tax withholding by reducing the number of Shares subject to the
Option (without issuance of such Shares to the Optionee) by a number equal to
the quotient of (a) the total minimum amount of required tax withholding divided
by (b) the excess of the Fair Market Value of a Share on the Option exercise
date over the Option exercise price per Share.

 

19.2   If and to the extent permitted by the Committee and specified in an Award
Notice for a Restricted Stock Award other than a Performance-Based Restricted
Stock Award, an Award Recipient may be permitted or required to make an election
under Section 83(b) of the Code to include the compensation related thereto in
income for federal income tax purposes at the time of issuance of the Shares to
such Award Recipient instead of at a subsequent vesting date. In such event, the
Shares issued prior to their vesting date shall be issued in certificated form
only, and the certificates therefor shall bear the following legend:

﻿

The Class A Common Stock evidenced hereby is subject to the terms of a
Restricted Stock Award agreement between BBX Capital Corporation and [Name of
Recipient] dated [Date] made pursuant to the terms of the BBX Capital
Corporation 2014 Stock Incentive Plan, copies of which are on file at the
executive offices of BBX Capital Corporation, and may not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of
such Plan and Agreement.

or such other restrictive legend as the Committee, in its discretion, may
specify.





13

 

--------------------------------------------------------------------------------

 

 

In the event of the Award Recipient’s termination of Service prior to the
relevant vesting date or forfeiture of the Shares for any other reason, the
Award Recipient shall be required to return all forfeited Shares to the Company
without consideration therefor (other than a refund to the Award Recipient of an
amount equal to the lesser of (A) the cash amount, if any, actually paid by the
Award Recipient to the Company for the Shares being forfeited and (B) the Fair
Market Value of such Shares on the date of forfeiture).

 

20.    OTHER COMPENSATION PLANS.    The adoption of this Plan shall not affect
any other stock option or incentive or other compensation plans in effect for
the Company or any Parent, Subsidiary or Affiliate of the Company, nor shall
this Plan preclude the Company from establishing any other forms of incentive or
other compensation for employees and directors of the Company or any Parent,
Subsidiary or Affiliate of the Company, or for any other individual who performs
services for the Company or any Parent, Subsidiary or Affiliate of the Company.
Notwithstanding the foregoing, after the effective date of this Plan, the
Company will not issue any awards under the Company’s 2005 Restricted Stock and
Option Plan or the Company’s Amended and Restated 2001 Option Plan; however,
this Plan shall not impact in any manner any awards previously granted under
such prior plans.

﻿

21.    SINGULAR, PLURAL; GENDER.    Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender.

﻿

22.    HEADINGS, ETC. NO PART OF PLAN.    Headings of Articles and Sections
hereof are inserted for convenience and reference only; they constitute no part
of this Plan.

﻿

23.    SEVERABILITY.    If any provision of this Plan is held to be invalid or
unenforceable by a court of competent jurisdiction, then such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions of this Plan, and the provision held to be invalid or unenforceable
shall be enforced as nearly as possible according to its original terms and
intent to eliminate such invalidity or unenforceability.





14

 

--------------------------------------------------------------------------------

 

 



FIRST AMENDMENT TO THE

BANKATLANTIC BANCORP, INC. 

2014 Restricted Stock and Option Plan 

   

WHEREAS, this amendment to the BankAtlantic Bancorp, Inc. (the “Company”) 2014
Restricted Stock and Option Plan (the “Plan”),  adopted by the Company’s Board
of Directors (the “Board”) on April 29, 2014, is entered into on this 3rd day of
March, 2015 (the “Effective Date”);  and

WHEREAS, the Board desires to amend the Plan to change the name of the Plan to
the BBX Capital, Inc. 2014 Restricted Stock and Option Plan;

WHEREAS,  the Board desires to amend the Plan to allow for the delivery of
restricted stock awards pursuant to a “restricted stock unit” agreement.

NOW, THEREFORE,  the Plan shall be amended as follows:

1.Amendment to the Name of the Plan.  The name of the Plan shall be changed to
the BBX Capital, Inc. 2014 Restricted Stock and Option Plan.

2.  Amendment to Section 8.1.    Section 8.1 shall be deleted in its entirety
and replaced with the following: 

“8.1In General.     

(a) Each Restricted Stock by an Award Notice issued by the Committee to the
Award Recipient containing such terms and conditions not inconsistent with the
Plan as the Committee may, in its discretion, prescribe, including, without
limitation, any of the following terms or conditions: 

(i) the number of Shares covered by the Restricted Stock Award; 

(ii) the amount (if any) which the Award Recipient shall be required to pay to
the Company in consideration for the issuance of such Shares (which shall in on
event be less than the minimum amount required for such Shares to be validly
issued, fully paid and nonassessable under applicable law); 

(iii) whether the Restricted Stock Award is a Performance-Based Award and, if it
is, the applicable Performance Goal or Performance Goals; 

(iv) the date of grant of the Restricted Stock Award; 

(v) the vesting date for the Restricted Stock Award. 

(b) Restricted Stock Awards may be in the form of issued and outstanding Shares
that shall be either: 

(i) registered in the name of the Committee for the benefit of the Award
Recipient and held by the Committee pending the vesting of the Restricted Stock
Award; 

15

 

--------------------------------------------------------------------------------

 

 

 

﻿

(ii) registered in the name of the Award Recipient and held by the Committee,
together with a stock power executed by the Award Recipient in favor of the
Committee, pending the vesting or forfeiture of the Restricted Stock Award; or 

(iii) registered in the name and delivered to the Award Recipient. 

In any event, the certificates evidencing the Shares shall at all times prior to
the applicable vesting date bear the following legend: 

The Class A Common Stock evidenced hereby is subject to the terms of a
Restricted Stock Award agreement between BBX Capital, Inc. and [Name of Award
Recipient] dated [Date] made pursuant to the terms of the BBX Capital, Inc. 2014
Restricted Stock and Option Plan, as amended, copies of which are on file at the
executive offices of BBX Capital, Inc., and may not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of
such Plan and Agreement. 

and/or such other restrictive legend as the Committee, in its discretion, may
specify. 

(c) Restricted Stock Awards may also be in the form of “restricted stock units,”
where no Shares are issued and outstanding until the Vesting Date(s) or,
alternatively, until the Performance Goals have been satisfied.  Each unit
represents to the right to receive one share of Class A Common Stock upon
vesting.  On each Vesting Date, or when the Performance Goals are met in the
case of a Performance-Based Award, the appropriate number of Shares will then be
issued and outstanding, registered in the name of the Award Recipient, and at
that time, such Shares shall be freely transferable without restriction and the
Award Recipient shall have all rights of beneficial ownership. 

(d) Except as otherwise provided by the Committee, a Restricted Stock Award
shall not be transferable by the Award Recipient other than by will or by the
laws of descent and distribution, and the Shares granted pursuant to such
Restricted Stock Award shall be distributable, during the lifetime of the Award
Recipient, only to the Award Recipient.  

3.Governing Law. This Amendment shall be construed and enforced in accordance
with the law of the State of Florida, without giving effect to the conflict of
law principles thereof. 

﻿

4.No Other Changes. Except as expressly modified hereby, the terms and
conditions of the Plan shall continue in full force and effect. 

  

  

   

﻿



16

 

--------------------------------------------------------------------------------